Citation Nr: 0906805	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

In correspondence dated August 2007, the veteran claimed 
entitlement to service connection for diabetes mellitus, type 
2, and entitlement to service connection for a thyroid 
disorder, both to include as due to herbicide exposure.  In 
February 2008, the RO informed the veteran that his claims 
were being stayed due to the pending appeal of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  However, 
following denial of certiorari by the United States Supreme 
Court in January 2009, the stay of adjudication of cases 
affected by the outcome of the Haas appeal was lifted by VA.  
Thus, these issues are referred to the RO so that development 
on these claims may proceed.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that his bilateral sensorineural hearing 
loss is related to acoustic trauma sustained during the 
course of his military service.  Specifically, the veteran 
reported during his November 2008 hearing before the Board 
that he was exposed to acoustic trauma in service for up to 
12 hours a day while working in the steam engine room on his 
ship.  His Department of Defense Form DD-214, Armed Forces of 
the United States Report of Transfer of Discharge, confirms 
that he was an engineer in service.  To that end, although 
the veteran's June 1962 service entrance examination and 
March 1966 service separation examination note a normal score 
of 15/15 bilaterally on the "whisper test," a June 1962 
audiometric evaluation conducted within 2 weeks of his 
service entrance examination shows bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 (2008).  

The pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
25 (35)
20 (30)
20 (30)
20 (25)
LEFT
35 (50)
25 (35)
20 (30)
5 (15)
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The only postservice audiometric evaluation of record is a 
January 1993 private audiology report showing charted, but 
not enumerated, results.  Although the accompanying summary 
concludes that the veteran had moderate to moderately severe 
sensorineural hearing loss, bilaterally, it cannot be 
determined for certain to what degree the veteran's hearing 
loss decreased since June 1962, because neither the Board nor 
the RO may interpret graphical representations of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

To that end, no VA examination was afforded the veteran 
during the course of the adjudication of his claim, and no VA 
or private medical opinion exists with respect to the 
relationship between the veteran's current bilateral hearing 
loss and his military service.  38 C.F.R. § 3.159(c) (4) 
(2008).  This is especially important because there is 
evidence both of inservice and postservice occupational noise 
exposure.  Because a question of medical fact-in this case, 
whether the veteran's current hearing loss is at least in 
part due to incidents in service-exists in the record and 
must be resolved prior to appellate adjudication, remand for 
a VA examination is required.  See Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the veteran 
for an audiological examination, with a 
VA examiner of appropriate expertise, 
to determine the current nature and 
etiology of any hearing loss found.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, 
the findings of puretone decibel loss 
at 500, 1000, 2000, 3000, and 4000 
Hertz, must be numerically reported, 
and speech recognition percentage 
results derived using the Maryland CNC 
word list.  

Following a review of the service and 
postservice medical records, the 
examiner must determine whether the 
veteran's June 1962 audiometric 
evaluation constituted evidence of 
hearing loss on service entrance.  If 
the examiner determines that hearing 
loss affirmatively existed on service 
entrance, an opinion must be offered as 
to whether the veteran incurred 
acoustic trauma during the course of 
service, and if so, whether the 
veteran's military service thus 
aggravated the preexisting hearing 
loss.  If the examiner determines that 
hearing loss did not exist on service 
entrance, an opinion must be offered as 
to whether the 


veteran's current hearing loss is due 
wholly or in part to his military 
service.

Information contained in the veteran's 
service personnel records, including 
his military occupational specialty, 
the objective medical findings in the 
service medical records, the previous 
VA audiological evaluations currently 
of record, the veteran's history of any 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  If an opinion 
cannot be provided without resorting to 
speculation, the examiner must so 
state.  A complete rationale must be 
provided for any opinion expressed.  
The report prepared must be typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the issue remanded by 
this decision must be readjudicated.  
If any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

